       Case 3:20-cv-03845-EMC Document 68 Filed 03/22/21 Page 1 of 3




 1 QUINN EMANUEL URQUHART &
   SULLIVAN, LLP
 2 Charles K. Verhoeven (Bar No. 170151)
   charlesverhoeven@quinnemanuel.com
 3
   50 California Street, 22nd Floor
 4 San Francisco, California 94111-4788
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700

 6 David A. Nelson (pro hac vice)
   davenelson@quinnemanuel.com
 7
   191 N. Wacker Drive, Suite 2700
 8 Chicago, Illinois 60606
   Telephone:     (312) 705-7400
 9 Facsimile:     (312) 705-7401
10 Attorneys for GOOGLE LLC

11

12                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
13                                    SAN FRANCISCO DIVISION
14 GOOGLE LLC,                                   Civil Action No. 3:20-CV-03845-EMC
15
                    Plaintiff,                   DECLARATION OF PATRICK D.
16                                               CURRAN IN SUPPORT OF GOOGLE’S
                            v.                   OPENING CLAIM CONSTRUCTION
17                                               BRIEF
     SONOS, INC.,
18
                    Defendant.                   Judge: Hon. Edward M. Chen
19
                                                 JURY TRIAL DEMANDED
20

21

22

23

24

25

26

27

28

                                                                   Case No. 3-20-cv-03845-EMC
                                                         DECLARATION OF PATRICK D. CURRAN
       Case 3:20-cv-03845-EMC Document 68 Filed 03/22/21 Page 2 of 3




 1 I, Patrick D. Curran, declare as follows:

 2         1.       I am a Partner at Quinn Emanuel Urquhart & Sullivan, LLP, counsel for Google

 3 LLC (“Google”) in this action. I submit this declaration in support of Google’s Opening Claim

 4 Construction Brief. I have personal knowledge of the following, and, if called upon to do so,

 5 could and would testify competently thereto.

 6         2.       Attached hereto as Exhibit 1 is a true and correct copy of U.S. Patent No.

 7 7,899,187, identified by Bates numbers GOOG-GVS-000001330-38.

 8         3.       Attached hereto as Exhibit 2 is a true and correct copy of U.S. Patent No.

 9 7,065,206, identified by Bates numbers GOOG-GVS-000001192-1200.

10         4.       Attached hereto as Exhibit 3 is a true and correct copy of U.S. Patent No.

11 10,140,375, identified by Bates numbers GOOG-GVS-00000137-52.

12         5.       Attached hereto as Exhibit 4 is a true and correct copy of U.S. Patent No.

13 10,229,586.

14         6.       Attached hereto as Exhibit 5 is a true and correct copy of the February 5, 2021

15 Declaration of Alan T. Sherman in Support of Certain of Google’s Proposed Claimed

16 Constructions.

17         7.       Attached hereto as Exhibit 6 is a true and correct copy of the February 5, 2021

18 Declaration of Michael Shamos in Support of Certain of Google’s Proposed Claimed

19 Constructions.

20         8.       Attached hereto as Exhibit 7 is a true and correct copy of the February 5, 2021

21 Declaration of Paul Min in Support of Certain of Google’s Proposed Claimed Constructions.

22         9.       Attached hereto as Exhibit 8 is a true and correct copy of the June 12, 2006

23 preliminary amendment for U.S. Patent No. 7,899,187, identified by Bates numbers GOOG-GVS-

24 00001522-28.

25         10.      Attached hereto as Exhibit 9 is a true and correct copy of the Appellant’s Brief

26 related to U.S. Patent No. 7,899,187, identified by Bates numbers GOOG-GVS-00001575-89.

27         11.      Attached hereto as Exhibit 10 is a true and correct copy of a Texas Instrucments

28 Product Bulletin, identified by Bates numbers GOOG-GVS-00007029-36.
                                                    -1-                     Case No. 3-20-cv-03845-EMC
                                                             GOOGLE’S OPENING CLAIM CONSTRUCTION BRIEF
       Case 3:20-cv-03845-EMC Document 68 Filed 03/22/21 Page 3 of 3




 1         12.    Attached hereto as Exhibit 11 is a true and correct copy of a Motorola Product

 2 Brief, identified by Bates numbers GOOG-GVS-00006886-91.

 3         13.    Attached hereto as Exhibit 12 is a true and correct copy of the February 5, 2021

 4 Expert Report of Dr. Stephen B. Wicker Regarding Claim Construction.

 5         14.    Attached hereto as Exhibit 13 is a true and correct copy of the transcript of the

 6 March 8, 2021 deposition of Alan T. Sherman.

 7         15.    Attached hereto as Exhibit 14 is a true and correct copy of the transcript of the

 8 March 9, 2021 deposition of Stephen Wicker.

 9         16.    Attached hereto as Exhibit 15 is a true and correct copy of the February 4, 2021

10 Expert Report of Douglas C. Schmidt on Claim Construction.

11         17.    Attached hereto as Exhibit 16 is a true and correct copy of a IEEE Supplement as

12 produced by Defendant, identified by Bates numbers SONOS-GVS-00012524-614.

13         18.    Attached hereto as Exhibit 17 is a true and correct copy of an excerpt of Newton’s

14 Telecom Dictionary as produced by Defendant, identified by Bates numbers SONOS-GVS-

15 00012829-31.

16         19.    Attached hereto as Exhibit 18 is a true and correct copy of a document titled “A

17 Beginner’s Guide to Ethernet 802.3” as produced by Defendant, identified by Bates numbers

18 SONOS-GVS-00012615-40.

19

20         I declare under penalty of perjury that the foregoing is true and correct.

21

22
     DATED: March 22, 2021
23

24

25 Concord, MA                                   By: /s/ Patrick D. Curran
                                                   Patrick D. Curran
26

27

28
                                                      -2-                      Case No. 3-20-cv-03845-EMC
                                                                GOOGLE’S OPENING CLAIM CONSTRUCTION BRIEF
